June 18, 2012 ATTORNEYS AT LAW MILWAUKEE, WI53202-5306 414.271.2400 TEL 414.297.4900 FAX www.foley.com WRITER’S DIRECT LINE pfetzer@foley.com EMAIL CLIENT/MATTER NUMBER 060587-0103 Via Edgar Securities and Exchange Commission treet, N.E. Washington, D.C. 30549 Re: FMI Mutual Funds, Inc. – Preliminary Proxy Materials Ladies and Gentlemen: On behalf of FMI Mutual Funds, Inc., a Wisconsin corporation (the “Company”), we are hereby transmitting for filing pursuant to Rule 14a-6 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), the Company’s preliminary notice of special meeting, preliminary proxy statement and preliminary form of proxy (under the cover page required by Rule 14a-6(m) and Schedule 14A of the Exchange Act) for use in conjunction with a special meeting of shareholders of the FMI Provident Trust Strategy Fund (the “Fund”), the sole series of the Company (the “Special Meeting”). The Company plans to begin mailing on July 6, 2012. The only substantive matters to be considered at the Special Meeting are: (1) the approval of a new investment advisory agreement; (2) the election of four directors to the Board of Directors; (3) the approval of changes to certain of the Fund’s fundamental investment limitations; and (4) an amendment to the Company’s articles of incorporation. If you have any questions or comments regarding this filing, please call Peter D. Fetzer at (414) 297-5596 or James Reeves at (414) 319-7334. Very truly yours, Peter D. Fetzer Attachments BOSTON BRUSSELS CHICAGO DETROIT JACKSONVILLE LOS ANGELES MADISON MILWAUKEE NEW YORK ORLANDO SACRAMENTO SAN DIEGO SAN DIEGO/DEL MAR SAN FRANCISCO SILICON VALLEY TALLAHASSEE TAMPA TOKYO WASHINGTON, D.C.
